UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DONETTA BYRD, )
)
Plaintiff, )
) Case: 1:15—cv—O1948 Jury Demand
V. ) Assigned To : Unassigned
) ASSIgn. Date: 11/3/2015
JUDGE ROBERT D_ OKUN, ) Description: Pro Se Gen. Civil (F Deck)
)
Defendant. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff‘s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application and dismiss the

complaint.

It appears that plaintiff demands damages of $999,999,999,999 from Judge Okun of the
Superior Court of the District of Columbia who dismissed a case plaintiff had brought against the
Metropolitan Police Department. Judge Okun enjoys absolute immunity from liability for
damages for acts taken in his judicial capacity. See Mirales v. Waco, 502 US. 9 (1991) (ﬁnding
that “judicial immunity is an immunity from suit, not just from ultimate assessment of
damages”); Forrester v. White, 484 US. 219, 226-27 (1988) (discussing “purposes served by
judicial immunity from liability in damages”); Stump v. Sparkman, 435 US. 349, 364 (1978)
(concluding that state judge was “immune from damages liability even if his [decision] was in
error”); Pierson v. Ray, 386 US. 547, 553-54 (1967) (“Few doctrines were more solidly
established at common law than the immunity of judges from liability for damages for acts
committed within their judicial jurisdiction, as this Court recognized when it adopted the

doctrine, in Bradley v. Fisher, 13 Wall. 335, 20 L. Ed. 646 (1872).”). Moreover, this federal

 

district court has no jurisdiction to review or reverse the decisions of a Superior Court judge.

See, e.g., Rowland v. United States Superior Court, No. 14—138, 2014 WL 345986, at *1
(D.D.C. Jan. 30, 2014); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), aff’d,

1994 WL 474995 (DC. Cir. 1994), cert. denied, 513 US. 1150 (1995); see also 28 U.S.C. §§

1331, 1332 (general jurisdictional provisions).

Accordingly, the Court will dismiss this action with prejudice, see 28 U.S.C. §

1915(e)(2)(B)(ii). An Order consistent with this Memorandum Opinion is issued separately.

 

DATE: